DETAILED ACTION
This is response to Application 16/899,895 filed on 06/12/2020 in which claims 1-19 are presented for examination.

Allowable Subject Matter
Claims 2-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 9, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shmidt USPN 10,045,297 B1).

1.    Regarding claims 1 and 10, Shmidt teaches an electronic device and method (Figures 1-3 computing device) comprising:
a communicator comprising communication circuitry configured to communicate with a server;
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions stored in the memory to:
set information, associated with an operation performed in response to an operation state change of the communicator occurring, with a first value, wherein the first value represents an operation to be skipped based on the electronic device operating in a suspend mode (Figures 2 and 3 suspend; reference count),
in response to the operation state change of the communicator occurring based on the electronic device operating in the suspend mode, skip the operation based on the information with the first value (Figures 2 and 3 suspended state; when reference count is fully decremented), and
in response to an operation mode of the electronic device being switched from the suspend mode to a normal mode, set the information with a second value, wherein the second value represents an operation to be performed in response to the operation state change of the communicator occurring (Figures 2 and 3 suspend to wake device).


Regarding claims 9 and 18, Shmidt teaches wherein the processor is further configured to execute the one or more instruction to, in response to receiving an input for switching the operation mode of the electronic device from the normal mode to the suspend mode being received, set the information with the first value (Figures 2 and 3 switch device from normal to suspended state; wake reference count).

3.  Regarding claim 19, Shmidt teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing in a computer the method of claim 10 (col. 2 lines 8-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	King et al. (US 2015/0295600 A1) Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANE L LO/Primary Examiner, Art Unit 2466